The plaintiff in error, Slim Aday, was convicted at the March, 1913, term of the county court of Cotton county on a charge of selling intoxicating liquor, and his punishment fixed at a fine of one hundred dollars and confinement in the county jail for a period of thirty days. The appeal was filed in this court on the 5th day of May, 1913. On the 12th day of said month counsel for the plaintiff in error filed a motion asking that the appeal be dismissed. The motion is sustained and the appeal dismissed.